Title: From George Washington to Major Henry Lee, Jr., 20 August 1780
From: Washington, George
To: Lee, Henry Jr.


					
						Dr Sir
						Head Qrs Orange Town Augt 20th 1780
					
					This day Mr Joshua Anderson of Monmouth County presented a petition to me in consequence of Capt. Rudulph’s seizing a stone horse, which he urges was at any rate, unfit for present use—His petition is supported by many well effected Inhabitants of that County who place him clearly in the character of a friend to his Country—Therefore as the seizure must have been made by the Capt., in consequence of my instructions to you, & they only directed that such horses & cattle as

belonged to disaffected persons in the power of the Enemy were to be taken, & Mr Anderson lives about 20 miles from the Sea, & cannot be considered as coming within the instructions, I desire you will have the horse given up to him. I am &c.
					
						G.W.
					
				